


Exhibit 10.2

 

FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to Second Amended and Restated Employment Agreement, made
and entered into effective as of August 15, 2009 (the “Amendment”), amends that
certain Second Amended and Restated Employment Agreement dated effective as of
January 1, 2009 (the “Original Agreement”) by and between United Online, Inc.
(the “Company”), and Frederic A. Randall, Jr.  Capitalized terms used and not
otherwise defined herein shall have the respective meanings set forth in the
Original Agreement.

 

RECITALS

 

WHEREAS, Mr. Randall has been offered and has voluntarily accepted the position
of Executive Vice President and Chief Strategy Officer of the Company, effective
August 15, 2009, thereby voluntarily relinquishing his position as the Company’s
Executive Vice President, General Counsel and Secretary as of that date; and

 

WHEREAS, the parties desire to amend the Original Agreement to reflect the
change in Mr. Randall’s position and such other revisions to the Original
Agreement as are described herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             The definition of “Company” as set forth in the recitals of the
Original Agreement is hereby removed and replaced in its entirety as follows:

 

“For purposes of this Agreement, the term “Company” shall mean United Online.”

 

2.             Section 2.1 of the Original Agreement is hereby removed and
replaced in its entirety as follows:

 

“Employee shall serve as Executive Vice President and Chief Strategy Officer of
the Company.  In this capacity, Employee shall perform such customary,
appropriate and reasonable executive duties as are usually performed by the
Chief Strategy Officer, including but not limited to strategic planning and
acquisitions, and such duties as are delegated to him from time to time by the
Chief Executive Officer of the Company.  Employee shall report directly to the
Company’s Chief Executive Officer.”

 

3.             All other references in the Original Agreement to “Executive Vice
President and General Counsel” of the Company, including but not limited to the
reference in the second paragraph of Section 4.2(e), shall hereafter be deemed
to refer to “Executive Vice President and Chief Strategy Officer.

 

4.             Sections 3.3(c) and 3.3(d) of the Original Agreement are hereby
deleted in their entirety.

 

--------------------------------------------------------------------------------


 

5.             The term “Competitive Business Activity” in Section 5 of the
Original Agreement is hereby removed and replaced in its entirety as follows:

 

“The term ‘Competitive Business Activity’ shall mean any business, activity or
endeavor that the Company or any of its subsidiaries or other affiliates is
currently engaged in or that the Company or any of its subsidiaries or other
affiliates engages in, or has agreed to acquire or engage in (including, but not
limited to, by merger, asset acquisition or similar transaction), at any time
during the period you are employed by the Company, currently including, but not
limited to, the business of providing (i) floral and related products and
services to consumers and retail florists, as well as to other retail locations
offering floral and related products and services, (ii) online social networking
services, (iii) online loyalty marketing services and loyalty rewards programs,
and/or (iv) Internet access services, Internet security services, Web hosting
services and email.”

 

6.             The second paragraph of Section 7 of the Original Agreement is
hereby deleted in its entirety.

 

7.             Appendix A attached to the Original Agreement is hereby removed
and replaced in its entirety as set forth on Appendix A attached hereto.

 

8.             Except as modified by this Amendment, all the terms and
provisions of the Original Agreement shall continue in full force and effect.

 

(Signature Page Follows)

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment on
the date specified therefor below.

 

 

 

/s/ Frederic A. Randall, Jr.

 

Frederic A. Randall, Jr.

 

 

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

Mark R. Goldston

 

 

Chairman, President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

Appendix A

 

“Change in Control” of United Online shall mean a change in ownership or control
of United Online effected through any of the following transactions:

 

“United Online” shall mean United Online, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of United Online, Inc.

 

“Board” shall mean United Online’s Board of Directors.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

 

(i)            a merger or consolidation approved by United Online’s
stockholders, unless securities possessing more than fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and substantially in the same proportion, by the persons who
beneficially owned United Online’s outstanding voting securities immediately
prior to such transaction,

 

(ii)           the sale, transfer or other disposition of all or substantially
all of United Online’s assets approved by United Online’s stockholders,

 

(iii)          the acquisition, directly or indirectly by any person or related
group of persons (other than United Online or a person that directly or
indirectly controls, is controlled by, or is under common control with, United
Online), of beneficial ownership (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of United Online’s outstanding securities, or

 

(iv)          a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

4

--------------------------------------------------------------------------------
